Title: From Edward H. Robbins to Josiah Adams, 1 August 1826
From: Robbins, Edward H.
To: Adams, Josiah


				
					Commonwealth of Massachusetts Seal Norfolk ssTo Daniel Greenleaf Esquire, Josiah Bass Gentleman and Josiah Adams Yeoman all of Quincy in the County of NorfolkGreeting.
					August 1, 1826
				
				Whereas, at a Court of Probate, held at Dedham in and for the said County of Norfolk on the first Tuesday of August AD 1826. John Quincy Adams and Josiah Quincy, both of Boston in the County of Suffolk, Doctors of Laws, duly admitted Executors of the last Will of John Adams late of Quincy in the said County of Norfolk Doctor of Laws, deceased, and thereupon gave Bond to exhibit upon oath, a true and perfect Inventory of the Estate of the said deceased within three months; and whereas you have been nominated and appointed Appraisers of the said Estate: You are therefore hereby empowered to take a particular Inventory of the Estate of the said deceased, and truly and justly to appraise the same, according to the present value thereof. Before you perform the said business you are to be sworn; and after you have completed the same you are to deliver your Inventory together with this Warrant to the said Executors to be by them returned to the Court of Probate according to law.Witness Edward H Robbins Esquire, Judge of the Court aforesaid, at Dedham this first day of August in the year of our Lord One thousand eight Hundred and twenty six.
				
					Edwd H Robbins J Probate
				
				
			